Citation Nr: 1229755	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  04-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel K. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for PTSD and assigned a 10 percent disability rating effective January 23, 1997.  

In a January 2006 rating decision, the Board granted an initial rating of 30 percent as of January 23, 1997.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2007, the Court granted a joint motion to vacate and remand the Board's denial of disability rating in excess of 30 percent for further development.

In July 2007, the Board remanded this matter for further development.  In August 2011, the Board denied a disability rating in excess of 30 percent for PTSD prior to February 11, 2004, and increased the Veteran's disability rating to 50 percent beginning February 11, 2004.  The Board found that the question of entitlement to a TDIU was a part of the claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The remanded that aspect of the appeal for additional development.

The Veteran and his spouse testified at an August 2005 VA Central Office hearing, before a now retired Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In a July 2012 letter, the Board informed the Veteran that the VLJ who held the August 2005 hearing was no longer employed by the Board, and that, by statute, the Board member conducting a hearing shall participate in making the final determination on a claim.  38 U.S.C.A. § 7107(c) (West 2002).  He was asked whether he wanted a new hearing with another VLJ.

In a statement dated July 25, 2012, the Veteran indicated that he wanted to appear for a new hearing before a VLJ at the RO.

The case is hereby REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

